Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I, originally claims 1-15, drawn to a packaging for a product. Applicant made the election with traverse in the reply filed on 11/8/21. The presentation of new claim 16 in the latest reply is acknowledged. New claim 16 is directed to the invention of Group I and is examined on the merits herein, together with remaining claims 1-7 and 9-15.    
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner notes applicant’s request for rejoinder of claims 16-20, based upon applicant’s characterization of claims 16-20 as being dependent claims that are dependent on allowable claim 1. Claims 16-20 are not dependent claims, in spite of applicant drafting them to refer back to other claims, that is, referring back directly or indirectly to claim 1. Therefore claims 16-20 will not be rejoined with the allowable claims. On the other hand, given the scope of claim 16, the examiner will consider the withdrawal of the restriction requirement as to claim 16, if requested to do so by applicant and should claim 1 be ultimately passed to issue. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4’s further requirement for one or more inner body layers between the first and second body layers recited in claim 1 is inconsistent with the requirement in claim 1 that the first and second body layers are connected at a fold. Said differently, if the claimed first and second body layers are connected together at a fold, it would not appear that there could be any other body layers between the first and second ones.  
Claims 1-3, 5-7, 9-15 and 21 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive as to the rejection of claim 4 for indefiniteness. Applicant begins the argument by citing to Fig 5 that according to applicant is the exemplary embodiment that includes the features recited in claim 4. See the latest Remarks at II. So far so good. However, applicant then mischaracterizes applicant’s own disclosure, including Fig 5, by arguing that the figure illustrates that a first body layer 24a may be connected to a second body layer 24b by any one of folds 12. This is inaccurate just looking at Fig 5 (as suggested by applicant) because the figure shows that first body layer 24a is not connected to second body layer 24b at all, much less connected to it by any one of folds 12. 
However, the place to look is not actually Fig 5 by itself as argued by applicant. Instead what applicant should have cited is the application detailed written description, perhaps specifically [0045] since this appears to be the most detailed regarding the issue, and applicant should have cited this in conjunction with Fig 5. When [0045] is read together with Fig 5 it is even more apparent that applicant’s argument mischaracterizes the application disclosure. In the context of the discussion in [0045] “connected” or “connected at a fold” is taken to mean a direct connection, since without doing so, these portions of [0045] would not make any sense. Thus [0045] lines 1-2 describe Fig 5 as showing “a plurality of body layers 24a, 24b and 24c which are each connected at a fold 12 in a pleated relationship”. [text in bold is for emphasis]. When one looks at Fig 5 one understands that each one of the body layers 24a, 24b and 24c is indeed connected at a fold 12 as described in [0045] lines 1-2, exactly as shown in the drawing (in the sense of directly connected at a fold 12). The next sentence beginning with “It is also contemplated…” [text in bold for emphasis] appears to describe another embodiment comprising only a first body layer 24a connected to the cover 60 at a fold 12 and a second body layer 24b connected to the first body layer 24a at a fold 12. The third sentence beginning with “Referring to the embodiment shown in Fig 5….” [bold text for emphasis again], then returns the discussion to the embodiment of Fig 5. The discussion continues by pointing out that there are one or more inner body layers or third body layers 24c between body layers 24a and 24b. Refer to Fig 5. By line 34 it is clear to the reader that in the embodiment of Fig 5, first body layer 24a is not connected to second body layer 24b by any fold 12, and that where any two body layers are connected by a fold 12 (such as a body layer 24a connected to a body layer 24c at a fold 12) there are no other body layers between the two.
Finally, per longstanding authority, the examiner has read the claim features in light of the noted specification disclosure without reading limitations from the specification into the claims. Thus, claim 1 is read as requiring two body layers connected at a fold. As can be seen from the application written description including Fig 5, two body layers connected at a fold do not have any other body layers therebetween in the invention of the applicant. Claim 4 is inconsistent with claim 1 in that claim 4 requires one or more body layers between the two in claim 1 that are connected at a fold.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Given the finality of this office action it would appear to be expeditious for the applicant to cancel any claims that the examiner has not indicated are being considered for allowance, as opposed to applicant attempting to amend claims or submit new ones for examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736